DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al., US Publication No. 2012/0261832 A1.

Takano anticipates:1. A semiconductor device assembly, comprising (see fig. 2): 
	a silicon core structure (10), comprising: 
	a first side (e.g. top side) opposing a second side (e.g. bottom side); 
	a via (10x right) comprising a via surface that defines an opening extending through the silicon core structure (10) from the first side to the second side; and 
	a pocket (10x left) formed in the silicon core structure (10); 
	a first conductive interconnection (12) formed in the via (10x right) and having a surface exposed at the first side and the second side;
	 a capacitor (21 inside 10x left) disposed in the pocket (10x left) and coupled to a second conductive interconnection (27a/50) exposed at the first side or the second side; and 
	an insulating layer (25+26) disposed over the first side (e.g. top side), the second side (e.g. If layer 25+26 is over the top side, then it is also over the bottom side.), and within the via (10x right) and the pocket (10x left), the insulating layer (25+26) embedding the capacitor (21 inside 10x left) in the pocket (10x left) and forming an intermediate layer between the first conductive interconnection (12) and the silicon core structure (12).  See Takano at para. [0001] – [0113], figs. 1-15.

2. The semiconductor device assembly of claim 1, further comprising an oxide layer (11) formed between the silicon core structure (10) and the insulating layer (25_26), para. [0029], [0060].

3. The semiconductor device assembly of claim 2, wherein the oxide layer (11) comprises a thermal oxide, , para. [0029], [0060].

4. The semiconductor device assembly of claim 1, wherein the capacitor comprises silicon or ceramic (e.g. ceramic because metal oxide at para. [0032] – [0033]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano, as applied to claim 1 above.

	Takano teaches all the limitation of claim 1 above, and further teaches:
5. The semiconductor device assembly of claim 1, wherein the capacitor has a thickness substantially equal to a thickness of the silicon core structure (e.g. Capacitor 21 has a thickness obviously substantially equal to a thickness of the silicon core structure 10 because it lines the sidewall of 10x formed in the thickness of the silicon core structure.)

6. The semiconductor device assembly of claim 1, wherein the capacitor is a decoupling capacitor, para. [0006].

7. The semiconductor device assembly of claim 1, wherein the capacitor is a trench capacitor (e.g. A portion of the capacitor 21 is formed in pocket 10x that is a through hole.  The through hole can be interpreted as a trench so a trench capacitor is formed.)

8. The semiconductor device assembly of claim 1, wherein the insulating layer (25+26) has a thickness ranging from about 30 μm to about 100 μm between surfaces of the capacitor (21) and sidewalls of the pocket (e.g. 10x left) (e.g. Layer 25 has a thickness of 50-3000 nm and layer 26 has a thickness of 500-5000 nm.  A total of 3000+5000 = 8000 nm = 8 μm., para. [0034] – [0035].

	Regarding claim 8:
	Takano does not expressly teach a thickness ranging from about 30 μm to about 100 μm.
	However, absent any disclosure by the Applicant that an insulating layer having a thickness ranging from about 30 μm to about 100 μm is critical or provides for unexpected results, such a thickness can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Takano.  See MPEP § 2144.05, Obviousness of Ranges
	In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
	In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  
	Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano, as applied to claim 1 above, and further in view of Inoue et al., US Publication No. 2009/0084596 A1.

	Regarding claim 9:
	Takano teaches all the limitations of claim 1 above, but does not expressly teach the insulating layer (25+26) comprises an epoxy resin material.
	In an analogous art, Inoue, in fig. 1, teaches an insulating layer (206a+206b) embedding a capacitor (205) and formed within a via (208) of a core substrate (201).   The insulating layer can comprise epoxy resin with silica particles.  See Inoue para. [0082] – [0084], also see para. [0077] – [0091].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Takano with the teachings of Inoue because “A resin material having a low linear expansion coefficient must be used for the part of the layer to fill the hole 202 in order to prevent the part from imparting heat stress to the electronic part 205 when it is soldered during assembly of the substrate or when there is a change in the ambient temperature. For this reason, a filler is included in the top insulating resin layer 206…Under the circumstance, the top insulating resin layer 206 is provided with a two-layer structure formed by the third insulating resin layer 206a which exhibits high adhesion to the wiring conductor and the fourth insulating resin layer 206b whose linear expansion coefficient is kept low. Thus, the top insulating resin layer 206 can satisfy both requirements, i.e., a low linear expansion coefficient and high adhesion to the wiring conductor.”  See Inoue at para. [0082].


	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Inoue, as applied to claim 1 above, and further in view of Arora et al., US Publication No. 2014/0353019 A1.

Regarding claim 10:
	Takano and Inoue teach all the limitations of claims 1 and 9 above, and Inoue teaches the insulating layer can comprise epoxy resin with silica particles as applied to claim 9 above.
	Inoue is silent on the silica particles range in size between about 80 nm and about 1 μm.
	In an analogous art, Arora teaches a semiconductor package with an insulating layer (202) material of epoxy resin material comprising silica particles ranging in size between about 80 nm and about 1 μm (e.g. 20 nm to 5 μm), which overlaps the range recited in the claim.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Takano and Inoue with the teachings of Arora because a range of  20 nm to 5 μm is an art recognized size suitable for silica fillers in an epoxy resin insulating layer of a semiconductor package.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Inoue and in further view of Mori et al., US Publication No. 2005/0012217 A1.

Regarding claim 11:
	Takano and Inoue teach the limitations of claim 11 as applied to claims 1 and 9 above.
	Takano is silent the silicon core structure has a thickness less than 1000 μm.
	In an analogous art, Mori teaches a silicon core structure (2’) has a thickness of 50-500 μm, which is within the range recited in the claim.  See Mori at para. [0063].
	
Regarding claim 12:
	Takano teaches the limitations as applied to claim 3 above.

Regarding claim 13:
	Takano teaches the limitations as applied to claim 4 above.

Regarding claim 14:
	Takano teaches the limitations as applied to claim 5 above.

Regarding claim 15:
	Takano teaches the limitations as applied to claim 6 above.

Regarding claim 16:
	Takano teaches the limitations as applied to claim 7 above.

Regarding claim 17:
	Takano teaches the limitations as applied to claim 8 above.
	

Regarding claim 18:
	Takano further teaches the silicon core structure comprises a tetragonal silicon substrate at para. [0029].
	Takano does not expressly teach a crystalline silicon substrate.
	However, it would have been obvious to one having ordinary skill in the art to use a crystalline silicon substrate, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Regarding claim 19:
	Takano, Inoue and Mori teach the limitations as applied to claims 1, 2, 4 and 11 above.
	Takano’s the thermal oxide layer in claim 2 is interpreted to be “a passivating layer” recited in claim 19.

Regarding claim 20:
	Takano teaches the limitations as applied to claims 6 and 7 above.
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Takano with the teachings of Inoue because “A resin material having a low linear expansion coefficient must be used for the part of the layer to fill the hole 202 in order to prevent the part from imparting heat stress to the electronic part 205 when it is soldered during assembly of the substrate or when there is a change in the ambient temperature. For this reason, a filler is included in the top insulating resin layer 206…Under the circumstance, the top insulating resin layer 206 is provided with a two-layer structure formed by the third insulating resin layer 206a which exhibits high adhesion to the wiring conductor and the fourth insulating resin layer 206b whose linear expansion coefficient is kept low. Thus, the top insulating resin layer 206 can satisfy both requirements, i.e., a low linear expansion coefficient and high adhesion to the wiring conductor.”  See Inoue at para. [0082].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Takano with the teachings of Mori because “If the thickness of the core member 2' is less than 50 μm, handling of the board is impeded in terms of strength as a support. On the other hand, if the thickness exceeds 500 μm, there rises a problem that it becomes difficult to dry a resin solvent of conductive paste filled in the through hole as the conductive material 5, and further, it is not suitable for reduction in thickness of a semiconductor device.”  See Mori at para. [0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
9 November 2022